[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 11-12193         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 21, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                            D.C. Docket No. 2:04-cr-14064-KMM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff–Appellee,

                                            versus

TOBIAS LOWE

lllllllllllllllllllll                                          Defendant–Appellant.

                                 ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                      (October 21, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Tobias Lowe appeals his sentence of twenty-four months’ imprisonment,

imposed above his guideline range upon revocation of his supervised release,

pursuant to 18 U.S.C. § 3583(e). On appeal, Lowe argues that his sentence is

substantively unreasonable.

      In 2005, Lowe pleaded guilty to carrying a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. 924(c)(1)(A)(I). He was sentenced to

sixty months’ imprisonment to be followed by five years’ supervised release. In

2009, Lowe violated the terms of his supervision by possessing cocaine and

consuming alcohol. The district court revoked his supervised release and

sentenced him to one year plus one day of imprisonment and four years of

supervised release. In March 2011, Lowe again violated his supervised release,

again with drug possession and use. The guidelines range was four to ten months’

imprisonment, but the government recommended an above-guidelines sentence,

based in part upon Lowe’s history of violations. The district court agreed and

sentenced him above the guidelines to twenty-four months’ imprisonment. Lowe

objected, arguing that the court’s sentence was substantively unreasonable.

      We review the reasonableness of a sentence imposed by the district court for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A district

court abuses its discretion when it (1) fails to afford consideration to relevant

                                           2
factors that were due significant weight, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc).

       We look to the factors set forth in 18 U.S.C. § 3553(a) to determine whether

the sentence imposed is substantively reasonable. Gall, 552 U.S. at 51.1 The

district court must impose a sentence that is sufficient, but not greater then

necessary, to comply with the purpose of the 3553(a) factors. Generally, we

“defer to the district court’s judgment regarding the weight given to the . . .

factors,” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), and we

recognize that there is a range of reasonable sentences from which a district court

can choose. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

However, “a major departure should be supported by a more significant

justification than a minor one.” Gall, 552 U.S. at 50

       Here, the district court’s sentence was not substantively unreasonable. The

district court considered and weighed the § 3553(a) factors, determining that


       1
         These factors include 1) the nature and circumstances of the offense; 2) the history and
characteristics of the defendant; 3) the need for a sentence to reflect the seriousness of the
offense, promote respect for the law, and provide just punishment for the offense; 4) the need to
deter criminal conduct; 5) the need to avoid unwarranted sentencing disparities between similarly
situated defendants; and 6) the advisory guidelines range. 18 U.S.C. § 3553(a)(1)-(6).

                                               3
Lowe’s history justified its upward variance. Specifically, the district court

pointed to Lowe’s demonstrated recidivism and the short time-frame between his

violations, his apparent disrespect for the law, and his disregard for the court’s

orders. Further, we have held that a defendant’s recidivism can be a proper basis

for an upward variance from the advisory guideline range. See United States v.

Tome, 611 F.3d 1371, 1373 (11th Cir. 2010). Because we conclude that Lowe’s

sentence was “within the range of reasonable sentences from which the district

court could choose,” Talley, 431 F.3d at 788, the district court did not abuse its

discretion when it sentenced Lowe to twenty-four months’ imprisonment. The

sentence is AFFIRMED.




                                          4